Citation Nr: 0936779	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  02-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 60 percent effective 
from March 27, 1997, forward, for a low back disability.  



REPRESENTATION

Appellant represented by:	Cindy Smith, Attorney



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1964 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1999 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) which awarded the Veteran service 
connection for degenerative disc disease of the lumbosacral 
spine, effective from September 30, 1992, and assigned a 
rating of 20 percent.  The Veteran filed a timely notice of 
disagreement regarding both the effective date and the 
initial rating assigned for his low back disability.  

A November 1999 rating decision denied the claim for an 
earlier effective date, but granted a higher rating of 60 
percent from March 1997.  Additional rating action in August 
2002 raised the initial rating to 40 percent.  A concurrent 
statement of the case was issued for the rating prior to 
March 1997; however, the evaluation from March 1997 forward 
was not addressed.  The Veteran filed a timely substantive 
appeal in November 2002.

In April 2005, the Board granted the Veteran's motion for 
advancement of his appeal on the Board's docket, pursuant to 
38 C.F.R. § 20.900 (2004).

In a May 2005 decision, the Board denied the earlier 
effective date claim.  It also granted an initial rating 
(prior to March 1997) of 60 percent, specifically finding 
that a rating in excess of 60 percent was not warranted for 
that period, either under the schedule or via the 
extraschedular provisions.  With respect to the rating from 
March 1997 forward, the Board remanded the claim in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999), 
for issuance of a statement of the case.  The statement of 
the case was issued in April 2007.  The Veteran filed his 
timely substantive appeal in June 2007, specifically 
requesting an extraschedular rating.  

The Veteran appealed the Board's May 2005 determination that 
an earlier effective date was not warranted to the Court of 
Appeals for Veterans Claims.  In a November 2007 Joint Motion 
for Partial Remand, the parties agreed that the earlier 
effective date claim must be reconsidered.  The parties also 
noted specifically that they did not wish to disturb the 
Board's 2005 award of the increased rating prior to March 
1997, and that the rating since March 1997 remained in the 
jurisdiction of the Board because of its 2005 Remand.  Thus, 
at that time, the sole remaining issues before the Board were 
entitlement to an earlier effective date and the increased 
rating from March 1997 forward.  The Board issued a decision 
in February 2008 which granted an earlier effective date for 
the grant of service connection.  The Board also remanded the 
claim for a higher rating for the period from March 27, 1997 
to present.  The case has now been returned to the Board for 
further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

The Board notes that the Veteran, via his representative, has 
raised a claim of entitlement to a total disability rating 
for individual unemployability effective from July 24, 1985, 
forward.  This matter is REFERRED to the RO for the 
appropriate action.


REMAND

Although the Board regrets the additional delay, the Board 
finds that the claim must be remanded for further 
development.  Review of the evidence reveals that the Veteran 
is in receipt of Social Security Administration (SSA) 
benefits in part based on his low back disability.  See 
October 1999 Veteran statement.  However, the evidence does 
not indicate when SSA benefits were granted, i.e. whether the 
benefit was granted prior to or after March 1997.  As it is 
possible that the benefits were granted after March 1997 and 
are thus relevant, the Board finds that the records should be 
requested.  See Baker v. West, 11 Vet. App. 163 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board also finds that a new examination is required.  The 
most recent VA examination which is of record was conducted 
in November 1998.  A medical statement submitted by the 
Veteran in September 2007 indicates that the Veteran's spine 
disorders have worsened over the past several years.  Based 
on the age of the last examination and the reported increase 
in severity, the Board finds that a VA examination should be 
conducted to determine the current severity of the Veteran's 
low back disability, to include the current severity of any 
associated neuropathy.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should obtain the Veteran's SSA 
records, including all medical records 
which formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should then schedule the 
Veteran for an examination to determine 
the nature and severity of his lumbar 
spine disability.  The claims folder must 
be available for review by the examiner 
in conjunction with the examination and 
this fact should be acknowledged in the 
report.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  

All findings necessary to evaluate the 
Veteran's spine disabilities under the 
General Rating Formula for Diseases and 
Injuries of the Spine as well as under 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes should be provided.  The 
examiner should identify all present 
orthopedic manifestations of the service-
connected disability.  Complete range of 
motion and studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.

The examiner should also identify all 
present neurological manifestations of 
the service-connected disability.  In 
particular, the examiner is requested to 
address whether the Veteran's low back 
disability has resulted in nerve 
impairment, i.e. radiculopathy or sciatic 
neuropathy.  If the examiner so finds, 
the examiner is requested to address 
whether the impairment is best quantified 
as "mild", "moderate", "moderately 
severe" or "severe" incomplete 
paralysis, neuralgia or neuritis; or 
complete paralysis.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

